Decided January 3, 1948.
It appearing from the record that the transcript on appeal herein was filed in this court on July 6, 1948, and that thereafter appellant neglected, failed and omitted to file any brief or memorandum of authorities and that the time for so doing has long since expired and that the attorney general has moved that the appeal be dismissed for lack of prosecution on the part of appellant and for appellant's failure to file any brief or memorandum of authorities in the case, as required by subdivision 2, Rule X of this court,
Now Therefore, it is ordered that the motion be granted and the appeal be dismissed. *Page 628 
Done this 3rd day of January, 1949.
                       HUGH ADAIR, Chief Justice. ALBERT H. ANGSTMAN, HARRY J. FREEBOURN,
                             Associate Justices, and WILLIAM R. TAYLOR, District Judge sitting in place of Mr. Justice Bottomly, disqualified.